In The
                                   Court of Appeals
                          Seventh District of Texas at Amarillo

                                          No. 07-21-00117-CR
                                          No. 07-21-00118-CR

                              LEE ADAM DELACRUZ, APPELLANT

                                                    V.

                               THE STATE OF TEXAS, APPELLEE

                              On Appeal from the 100th District Court
                                         Hall County, Texas
                  Trial Court Nos. 3997, 4058, Honorable Stuart Messer, Presiding

                                          February 28, 2022
                                  MEMORANDUM OPINION
                          Before QUINN, C.J., and PARKER and DOSS, JJ.


       Lee Adam DeLaCruz, appellant, appeals his convictions for the third-degree felony

offense of assault family violence, enhanced by a prior assault family violence conviction.1

In both cases, he raises one issue contending that his six-year prison sentence is

unconstitutionally disproportionate to the crime committed. We affirm.




       1   See TEX. PENAL CODE ANN. § 22.01(a)(1), (b)(2).
                                             Background


       On December 7, 2020, appellant pleaded guilty to one count of assault family

violence, enhanced, in cause number 3997 and to another such count in cause number

4058. Both cases involved the same victim, a woman with whom appellant had a dating

relationship. The trial court deferred adjudication of appellant’s guilt in both cases and

placed him on community supervision for four years. In cause number 3997, the trial

court also assessed a fine of $4,000 and ordered 200 hours of community service.


       On March 10 and March 11, 2021, the State filed motions to revoke appellant’s

community supervision and adjudicate his guilt, alleging that appellant had violated

several terms of his community supervision. At the revocation hearings on the State’s

motions, appellant pleaded “true” to five of the alleged violations in cause number 3997

and to all of the alleged violations in cause number 4058.                    Appellant admitted to

committing a new offense, to consuming methamphetamine on two occasions, and to

consuming marijuana on two occasions. In both cases, after finding that appellant had

violated the terms of his community supervision, the trial court convicted appellant of the

underlying offense and assessed appellant’s punishment at six years’ confinement in the

Texas Department of Criminal Justice. In addition, the trial court assessed a fine of

$3,000 in cause number 3997. The trial court ordered the sentences to run consecutively.

Appellant timely filed a notice of appeal, and this appeal ensued.


                                               Analysis2




       2   Appellant presents the same argument in each case; therefore, we apply the same analysis.



                                                    2
       In his sole issue on appeal, appellant argues that the trial court’s sentence was

unconstitutionally disproportionate to the gravity of the offense, thereby constituting cruel

and unusual punishment. Cruel and unusual punishment is prohibited under the Eighth

Amendment of the United States Constitution. See U.S. CONST. amend. VIII. This

provision, made applicable to the states through the Fourteenth Amendment, flows from

the basic “precept of justice that punishment for crime should be graduated and

proportioned to [the] offense.” Winchester v. State, 246 S.W.3d 386, 388 (Tex. App.—

Amarillo 2008, pet. ref’d) (internal quotations omitted).


       The offense of assault family violence, enhanced, is a third-degree felony. TEX.

PENAL CODE ANN. § 22.01(b)(2)(A).          A third-degree felony is punishable by any

imprisonment term of not less than two years nor more than ten years and a fine not to

exceed $10,000. TEX. PENAL CODE ANN. § 12.34. It is undisputed that the sentences

imposed by the trial court were within the range of punishment authorized by the

Legislature.


       Texas courts have traditionally held that, as long as the punishment assessed is

within the range prescribed by the Legislature in a valid statute, the punishment is not

excessive. See Jordan v. State, 495 S.W.2d 949, 952 (Tex. Crim. App. 1973); Stacks v.

State, Nos. 07-15-00336-CR, 07-15-00337-CR, 2017 Tex. App. LEXIS 7690, at *15 (Tex.

App.—Amarillo Aug. 14, 2017, pet. ref’d) (mem. op., not designated for publication).

However, if the sentence is grossly disproportionate to the offense or sentences in other

similar offenses, the sentence may violate the Eighth Amendment even though it falls

within the statutory range. See Hernandez v. State, No. 07-13-00006-CR, 2014 Tex. App.




                                             3
LEXIS 9347, at *4 (Tex. App.—Amarillo Aug. 21, 2014, no pet.) (mem. op., not designated

for publication).


       We begin the Eighth Amendment proportionality analysis by comparing the gravity

of the offense with the severity of the sentence. See McGruder v. Puckett, 954 F.2d 313,

316 (5th Cir. 1992). When analyzing the gravity of the offense, we examine the harm

caused or threatened to the victim or society and the culpability of the offender. Solem v.

Helm, 463 U.S. 277, 291-92, 103 S. Ct. 3001, 77 L. Ed. 2d 637 (1983). Only if we can

infer that the sentence is grossly disproportionate to the offense will we consider the

remaining criteria established by the Supreme Court in Solem for analyzing a

proportionality claim. McGruder, 954 F.2d at 316.


       Appellant argues that “the facts of this case” establish that the sentence imposed

is grossly disproportionate to the crime committed. The facts he relies upon in support of

this argument are these: (1) he pleaded guilty to the crime for which he was indicted; (2)

the indictment alleges that appellant struck the victim’s body with his hand, and no further

details about the assault are provided; (3) his crime would have been a class A

misdemeanor had he not had a prior conviction enhancement; and (4) his crime would

have been a class A misdemeanor had the victim of his assault not been someone with

whom he had a dating relationship. Appellant provides no analysis for his claim that these

facts indicate that the penalty he received was grossly disproportionate.


       Here, appellant was convicted of the offense of assault involving family violence.

These were his second and third convictions for this offense. Appellant was previously

convicted of assault family violence against another girlfriend in 2014. A repeat offender’s



                                             4
sentence is “based not merely on that person’s most recent offense but also on the

propensities he has demonstrated over a period of time during which he has been

convicted of and sentenced for other crimes.” Hicks v. State, 15 S.W.3d 626, 632 (Tex.

App.—Houston [14th Dist.] 2000, pet. ref’d) (quoting Rummel v. Estelle, 445 U.S. 263,

284, 100 S. Ct. 1133, 63 L. Ed. 2d 382 (1980)) (internal quotation marks omitted).

Appellant’s record shows a history of violence against women with whom he had a dating

relationship.      Furthermore, appellant admitted to committing another offense by

attempting to falsify his drug test results in February of 2021, just two months after being

placed on community supervision.3 Appellant also admitted to his continued use of

methamphetamine and marijuana in the brief time he was on community supervision.


       Appellant’s six-year sentences are squarely in the middle of the range of

punishment. He has not demonstrated, and we cannot infer, that these sentences are

grossly disproportionate to the offense of assaulting his girlfriend.


       Because we conclude that appellant has not shown that the imposed sentences

are grossly disproportionate to the charged offenses, we need not address the second

and third prongs of the Solem analysis. See TEX. R. APP. P. 47.1; see also Solem, 463

U.S. at 291-92; McGruder, 954 F.2d at 316. Accordingly, we overrule appellant’s sole

issue on appeal.




       3   See TEX. HEALTH & SAFETY CODE ANN. § 481.133.



                                                 5
                                      Conclusion


       Having overruled appellant’s sole issue in each cause, we affirm the judgments of

the trial court.



                                                      Judy C. Parker
                                                         Justice



Do not publish.




                                           6